United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1021
                        ___________________________

              Mario Garcia-Solorzano, also known as Sergio Garcia

                             lllllllllllllllllllllPetitioner

                                           v.

                                 Loretta E. Lynch

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                          Submitted: November 17, 2016
                             Filed: February 7, 2017
                                 [Unpublished]
                                 ____________

Before RILEY, Chief Judge, WOLLMAN and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

       Mario Garcia-Solorzano, a native and citizen of Mexico, petitions for review
of a decision by the Board of Immigration Appeals (BIA) denying his application for
withholding of removal. Garcia-Solorzano contends that the BIA erred in affirming
the Immigration Judge’s (IJ’s) adverse credibility finding. We deny the petition.
       Garcia-Solorzano was detained after a traffic stop in April 2013. The
Department of Homeland Security (DHS) thereafter notified him of its intent to
reinstate an order of deportation that had previously been entered against him. The
notice alleged that Garcia-Solorzano was removable because he had twice illegally
reentered the United States after having been removed pursuant to a December 1995
deportation order.

       While detained, Garcia-Solorzano indicated that he feared returning to Mexico,
and he was referred to an asylum officer for an interview. At the beginning of the
interview, Garcia-Solorzano indicated that although he was ill with the flu he was able
to proceed. Garcia-Solorzano testified that he was born in 1972 and grew up in El
Monteal, Mexico, where the Zetas gang expected him to join their ranks. Garcia-
Solorzano explained that relatives on his father’s side of the family were
Zetas—“[u]ncles, cousins, nephews”—and that his grandfather was a member of the
state police force and also a member of the Zetas.

       Garcia-Solorzano told the asylum officer that he first came to the United States
in 1991, a few years after he was threatened by the Zetas. According to Garcia-
Solorzano, ten or fifteen masked Zetas had confronted him when he was fourteen
years old. They “grabbed [him], asked [him] to kneel down and they put a pistol on
[his] head.” When asked whether the Zetas had ever hurt anyone else in his family,
Garcia-Solorzano replied that the Zetas had killed one of his brothers in October 1996.
He testified that he had two brothers still living in Mexico—one with his mother in
El Monteal and one in Mexico City—and a sister who lived in the United States. The
asylum officer found that Garcia-Solorzano had established a reasonable fear of
persecution on account of his membership in a particular social group consisting of
“family members of current and active Zetas.” Garcia-Solorzano’s case thus was
referred to an immigration judge for full consideration of his request for withholding
of removal. See 8 C.F.R. § 208.31(e).



                                         -2-
       Garcia-Solorzano thereafter completed an application for withholding of
removal, which stated that he feared returning to Mexico because the Zetas would kill
him if he refused to join their criminal enterprise. He explained that he had been
threatened and recruited by his “maternal grandfather and various uncles and cousins,”
who were members of the Zetas, noting again that his grandfather was a sergeant in
the state police force. The threats started when Garcia-Solorzano was eight years old
and continued until he was sixteen. Garcia-Solorzano stated that upon being deported
in 1996, he returned immediately to the United States, and that when he was removed
in 2008, he hid for two months in a closet in his mother’s home and again returned to
the United States as soon as he was able to do so.

       Garcia-Solorzano’s personal statement submitted in support of his application
explained that his maternal grandfather and his uncles and cousins from both sides of
the family had threatened him. He reported that he had been held at gun point at age
fourteen, that he was threatened repeatedly until he was sixteen years old, that his
brother was murdered in 1996, and that he hid at his mother’s home for two months
after he was removed from the United States in 2008.

       During his hearing before the IJ, Garcia-Solorzano testified that the Zetas began
forcing him to train with them when he was eight years old. He was taught to shoot
and was beaten when he tried to refuse the training. According to Garcia-Solorzano,
relatives from both his mother’s side and his father’s side of the family were involved
with the Zetas, but he believed that his maternal grandfather was especially
threatening. When asked whether he had been physically harmed by the Zetas,
Garcia-Solorzano replied, “They will hit me over the head like this, kind of like with
a pistol on the head. . . . Sometimes with the butt of the pistol or with the hand
whenever he was mad.”

       Garcia-Solorzano testified that his relatives focused on recruiting him—rather
than his brothers or cousins—because he “was [his] grandfather’s favorite one because

                                          -3-
[he] was born first.” He witnessed his grandfather and uncles kill a married couple
and beat people “to take their stuff, their cars, their homes,” but he never saw them
traffic drugs. Garcia-Solorzano testified that he left home when he was sixteen,
worked for three years along the border, and paid a “coyote” to bring him to the
United States. According to Garcia-Solorzano, the Zetas killed his brother, Artaneo,
and beheaded his sister, Elvia. Garcia-Solorzano testified that he had asked his
mother to send a letter in support of his application for withholding of removal, but
his grandfather controlled the local post office and would not allow her to do so.

       During questioning by DHS, Garcia-Solorzano could not remember whether he
had been deported two or three times. DHS then presented evidence that he had been
deported or removed in 1994, 1996, and 2008. According to the 1994 warrant of
deportation, Garcia-Solorzano entered the United States near Laredo, Texas, in August
1989 and was deported in February 1994. Garcia-Solorzano reentered the United
States in March 1994. A second warrant of deportation issued in December 1995, and
Garcia-Solorzano was deported in January 1996 at the port of Laredo. DHS also
presented evidence of his 2008 removal from the United States.

       Garcia-Solorzano admitted that he had used the name Sergio Garcia Solorzano
in the mid-1990s to seek adjustment of status and to obtain a Mexican passport. DHS
presented evidence of a November 1995 sworn statement to Immigration and
Naturalization Services, in which Garcia-Solorzano said that his true name was
Sergio, that he had used the name Mario when he was ordered deported in 1994, and
that Mario was the name of his brother who had died in 1990. When DHS asked how
he obtained the birth certificate he used to procure the Mexican passport in the name
of Sergio, Garcia-Solorzano said that he had been in Mexico for three days after his
1996 removal. During those three days, he returned to El Monteal by taxi (a twenty-
five hour journey), attended a family party, where he found a fake birth certificate in
Sergio’s name and then returned to the border by car. He kept the fake birth
certificate so that he could change his name and elude the Zetas and his family.

                                         -4-
Garcia-Solorzano also testified that he had asked one of his uncles to send him a letter
under the name Sergio so that he would have a piece of mail to confirm his address
for his passport application.

        Garcia-Solorzano could not explain why he did not mention his sister’s death
in his personal statement, nor could he remember the year she had been killed. He
testified that he had told the asylum officer about the death during the interview, but
that the interpreter translated slowly and the officer did not write it down. DHS also
entered into evidence a 2008 sworn statement, in which Garcia-Solorzano wrote that
he had previously used the name “Carlos Guerrero” and that he had been deported in
February 1994 and December 1995. In the 2008 sworn statement, Garcia-Solorzano
denied having any fear of persecution or torture if he were removed from the United
States.

      The IJ found Garcia-Solorzano not credible because “[h]is applications and
testimony before this Court not only lacked convincing detail but contained several
omissions and inconsistencies—some of which go to the heart of his claim—that cast
considerable doubt on his credibility.” The BIA found no error in the IJ’s adverse
credibility determination, concluding that it was based on “specific and cogent
reasons, including inconsistencies and omissions within the applicant’s testimony and
when compared to the documentary evidence.”

       We review the BIA’s decision under a substantial evidence standard, and “[w]e
will reverse only if the petitioner demonstrates that the evidence is so compelling that
no reasonable factfinder could fail to find in favor of the petitioner.” Ezeagwu v.
Mukasey, 537 F.3d 836, 839 (8th Cir. 2008) (quoting Bernal-Rendon v. Gonzales, 419
F.3d 877, 880 (8th Cir. 2005)). To qualify for withholding of removal under 8 U.S.C.
§ 1231(b)(3), an applicant must show that “his or her life or freedom would be
threatened in the proposed country of removal on account of race, religion, nationality,



                                          -5-
membership in a particular social group, or political opinion.” Ezeagwu, 537 F.3d at
839 (quoting 8 C.F.R. § 1208.16(b)).

       Garcia-Solorzano argues that the IJ’s adverse credibility finding should be
reversed as clearly erroneous. Administrative findings of fact, including findings on
credibility, however, are “conclusive unless any reasonable adjudicator would be
compelled to conclude to the contrary.” Id. (quoting 8 U.S.C. § 1252(b)(4)(B)).
Considering the totality of the circumstances and all relevant factors, an IJ may base
a credibility determination on the consistency between an applicant’s written and oral
statements, the internal consistency of the applicant’s statements, the consistency of
the applicant’s statements with other evidence of record, and any inaccuracies or
falsehood in an applicant’s statements, “without regard to whether an inconsistency,
inaccuracy, or falsehood goes to the heart of the applicant’s claim.” 8 U.S.C.
§ 1158(b)(1)(B)(iii); see id. § 1231(b)(3)(C) (instructing the trier of fact to assess the
credibility of an applicant for withholding of removal “in the manner described in
clauses (ii) and (iii) of section 1158(b)(1)(B)”).

        Substantial evidence supports the BIA’s decision denying Garcia-Solorzano’s
application for withholding of removal, and Garcia-Solorzano has not shown that any
reasonable adjudicator would be compelled to find his testimony credible. The
discrepancies between the testimony he gave during his 2013 asylum interview, the
personal statement that he submitted to the asylum officer, and his testimony before
the IJ form a legitimate basis on which to base an adverse credibility finding. Garcia-
Solorzano testified that he was repeatedly hit in the head with a pistol for refusing to
train with the Zetas and that his sister was killed by the Zetas, but he did not mention
the beatings or his sister’s death during his asylum interview or in his personal
statement. Moreover, despite repeated questions about any and all harm that he may
have suffered in Mexico, Garcia-Solorzano failed to mention the incident he had
alleged in his personal statement—that ten to fifteen men forced him to his knees,
pressed a pistol to his head, and said that he had to work for the Zetas. Although

                                           -6-
Garcia-Solorzano now contends that the testimony about being hit with a pistol and
the statement about being threatened with a pistol were iterations of the same event,
the IJ reasonably viewed the testimony and statement as recounting two different
events. Moreover, the BIA reasonably rejected Garcia-Solorzano’s assertion “that he
did not previously mention his sister’s murder because he was in the United States at
that time, his mother called him to inform him of her death, and that he did not know
the details surrounding her murder.”1 Garcia-Solorzano also offered varying
statements regarding whether his mother’s family, his father’s family, or both families
were associated with the Zetas. The IJ and the BIA reasonably rejected Garcia-
Solorzano’s claims that the discrepancies were not material or that they should be
attributed to the fact that he had the flu, that the translator failed to fully translate his
answers, or that the asylum officer failed to record his complete answers.

       Garcia-Solorzano’s inconsistent testimony regarding how much time he spent
in Mexico following his 1996 deportation also supports the adverse credibility
finding. Although he describes this testimony as an immaterial, “minute detail from
20 years ago,” the change in his testimony from an immediate return to the United
States to spending three days in Mexico allowed Garcia-Solorzano to explain how he
was able to secure a Mexican birth certificate in the name of Sergio. The IJ
permissibly described the account of his travel as “improbable,” in light of the
explanation that during those three days he made the twenty-five-hour trip home to
El Monteal, happened to find a fake birth certificate at a family party, and then made
the twenty-five-hour trip back to the border. Moreover, according to the time line
Garcia-Solorzano set forth during his hearing before the IJ, he received the Mexican
passport and used the name Sergio in 1995, yet he found the birth certificate in the
name of Sergio that he then used to obtain the Mexican passport in 1996, causing the
IJ to find that Garcia-Solorzano “simply could not have located the fake birth

       1
       Although Garcia-Solorzano now argues that he did not know about his sister’s
death until after the interview with the asylum officer, the record does not compel
such a finding.

                                            -7-
certificate in the manner that he claimed.” The IJ further found that the explanation
that “he chose to use this name in order to hide from his family and make them believe
that he died is nonsensical.” Finally, the IJ found that Garcia-Solorzano had been
untruthful when discussing his identity, and the BIA rejected his argument that “he
[had] misrepresented his identity to immigration officials because he feared being
deported and discovered by his alleged persecutors in Mexico.” Garcia-Solorzano has
not shown that any reasonable adjudicator would be compelled to accept that
argument.

       Because substantial evidence supports the adverse credibility finding, and
because Garcia-Solorzano has not submitted other evidence that corroborates the
claim that his life or freedom would be threatened in Mexico because of his
membership in a particular social group, we need not address his remaining
arguments. See 8 U.S.C. § 1158(b)(1)(B)(ii) (“The testimony of the applicant may be
sufficient to sustain the applicant’s burden without corroboration, but only if the
applicant satisfies the trier of fact that the applicant’s testimony is credible, is
persuasive, and refers to specific facts sufficient to demonstrate that the applicant is
a refugee.”); Ali v. Holder, 776 F.3d 522, 526 (8th Cir. 2015) (“The combination of
an adverse credibility finding and a lack of corroborating evidence for the claim of
persecution means that the applicant’s claim fails, ‘regardless of the reason for the
alleged persecution.’” (quoting Averianova v Mukasey, 509 F.3d 890, 895 (8th Cir.
2007))).

      The petition for review is denied.
                       ______________________________




                                          -8-